                             Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 1 of 20
AO 106 (Rev. 04/1 O) Application for a Search Warrant


                                                   United States District Court
                                                                                  for the
                                                                        Western District of New York
                                   In the Matter of the Search of
                 (Briefly describe the property to be searched or identify the person by name and address.)

 INFORMATION ASSOCIATED WITH FACEBOOK
 ACCOUNT "AXEL APONTE" WITH USER ID               Case No. 20-MJ-777
 "100008657941412"; THAT IS STORED AT PREMISES
 CONTROLLED BY FACEBOOK INC.
                       APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property located in the Western
District of New York (identify the person or describe the property to be searched and give its location):
INFORMATION ASSOCIATEDWITH FACEBOOKACCOUNT"AXEL APONTE"WITH USER ID
"100008657941412"; THAT IS STORED AT PREMISES CONTROLLED BY FACEBOOK INC.
      The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

        See Attachment B, Particular Things to be Seized, which is incorporated by reference as if fully set
forth herein, all of which are fruits, evidence and instrumentalities of a violation of Title 21, United States
Code, Section 846
The basis for search under Fed. R. Crim. P. 41(c) is (check one or more):
       IZI evidence of a crime;
       IZI contraband, fruits of crime, or other items illegally possessed;
       IZI property designed for use, intended for use, or used in committing a crime;
       □ a person to be arrested or a person who is unlawfully restrained.
The search is related to violations of: Title 21, United States Code, Section 846

The application is based on these facts: See attached affidavit.
       IZI continued on the attached sheet.                                                         ----. ,
       □ Delayed notice of __ days (give exact ending dateif':tno�e than 30 days:                                                                   IS
           requested under 18 U.S.C. § 3103a, the bas:j,s,Gf,
                                                           I
                                                                 ·ch is set forth on the attached sheet..· ·




Application submitted electronically by email in . pdf format
Oath administered, and contents and signature attested to me
and before me as true and accurate by telephone pursuant to
Fed.R.Crim.P. 4.1 and 41(d)(3), this_ day of October, 2020.

Date:             October 30 • 2020
                                                                                                                           Judge's signature


City and state: Rochester, New York                                                                           Mark W. Pedersen, U.S. Magistrate Judge
                                                                                                                           Printed name and Title
            Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 2 of 20




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF INFORMATION
 ASSOCIATED WITH FACEBOOKACCOUNT                                         Case No. 20-MJ­777

 "AXEL APONTE" WITH USER ID "100008657941412";                           FILED UNDER
                                                                         SEAL
 THAT IS STORED AT PREMISES CONTROLLED BY
 FACEBOOKINC.


                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Joseph Briganti, being first duly sworn, hereby depose and state as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.       I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. ("Facebook"), a social networking

company headquartered in Menlo Park, California. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is made in support

of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l )(A) and

2703(c)(l )(A) to require Facebook to disclose to the government records and other

information in its possession, pertaining to the subscriber or customer associated with the user

ID.

       2.       I have been employed as Police Investigator since 2011.         Prior to being

employed as a Police Investigator, I was employed as a Police Officer since 1995 for both the

City of Rochester New York Police Department (RPD) and the Niagara Falls New York

Police Department. As part of my professional experience, I have participated in state and
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 3 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 4 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 5 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 6 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 7 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 8 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 9 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 10 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 11 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 12 of 20
       Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 13 of 20




Affidavit and Application submitted
electronically by email in .pdfformat. Oath
administered, and contents and signature,
attested to me as true and accurate telephonically
pursuant to Fed.R.Crim.P. 4.1 and 4 l(d)(3) on this
30th day of October, 2020.




HON. MARK W. PEDERSEN
United States District Court




                                             12
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 14 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 15 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 16 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 17 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 18 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 19 of 20
Case 6:20-mj-00777-MJP Document 1 Filed 10/30/20 Page 20 of 20
